
	
		II
		110th CONGRESS
		1st Session
		S. 2058
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to close the Enron
		  loophole, prevent price manipulation and excessive speculation in the trading
		  of energy commodities, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Close the Enron Loophole
			 Act.
		2.Energy trading
			 facilities
			(a)DefinitionsSection
			 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended by redesignating
			 paragraphs (13) through (33) as paragraphs (15) through (35), respectively, and
			 by inserting after paragraph (12) the following:
				
					(13)Energy
				commodityThe term energy commodity means a
				commodity (other than an excluded commodity, a metal, or an agricultural
				commodity) that is—
						(A)used as a source
				of energy, including but not limited to—
							(i)crude oil;
							(ii)gasoline, diesel
				fuel, heating oil, and any other product derived or refined from crude
				oil;
							(iii)natural gas,
				including methane, propane, and any other gas or liquid derived from natural
				gas; and
							(iv)electricity;
				or
							(B)results from the
				burning of fossil fuels to produce energy, including but not limited to carbon
				dioxide and sulfur dioxide.
						(14)Energy trading
				facilityThe term energy trading facility means a
				trading facility that—
						(A)is not a
				designated contract market; and
						(B)facilitates the
				execution or trading of agreements, contracts, or transactions in an energy
				commodity that are not spot sales of a cash commodity or sales of a cash
				commodity for deferred shipment or delivery, and that are entered into on a
				principal-to-principal basis solely between persons that are eligible
				commercial entities at the time the persons enter into the agreement, contract,
				or transaction; and
							(i)facilitates the
				clearance and settlement of such agreements, contracts, or transactions;
				or
							(ii)the Commission
				determines performs a significant price discovery function in relation to an
				energy commodity listed for trading on a trading facility or in the cash market
				for the energy commodity. In making a determination whether a trading facility
				performs a significant price discovery function the Commission may consider, as
				appropriate—
								(I)the extent to
				which the price of an agreement, contract, or transaction traded or executed on
				the trading facility is derived from or linked to the price of a contract in an
				energy commodity listed for trading on a designated contract market;
								(II)the extent to
				which cash market bids, offers, or transactions in an energy commodity are
				directly based on, or quoted at a differential to, the prices generated by
				agreements, contracts, or transactions in the same energy commodity being
				traded or executed on the trading facility;
								(III)the volume of
				agreements, contracts, or transactions in the energy commodity being traded on
				the trading facility;
								(IV)the extent to
				which data regarding completed transactions are posted, disseminated, or made
				available immediately after completion of such transactions, with or without a
				fee, to other market participants and other persons;
								(V)the extent to
				which an arbitrage market exists between the agreements, contracts, or
				transactions traded or executed on the trading facility and a contract in an
				energy commodity listed for trading on a designated contract market; and
								(VI)such other
				factors as the Commission determines
				appropriate.
								.
			(b)Commission
			 oversight of energy trading facilitiesSection 2(h) of the
			 Commodity Exchange Act (7 U.S.C. 2(h)) is amended—
				(1)in paragraph
			 (3)(B) after an electronic trading facility by inserting
			 that is not an energy trading facility; and
				(2)by adding at the
			 end the following:
					
						(7)Energy trading
				facilitiesNotwithstanding any other provision of this Act, an
				energy trading facility shall be subject to the provisions of section 2(j) of
				this
				Act.
						.
				(c)Standards
			 applicable to energy trading facilitiesSection 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is amended by adding the following new
			 subsection:
				
					(j)Registration of
				energy trading facilities
						(1)In
				generalIt shall be unlawful for any person to enter into an
				agreement, contract, or transaction for future delivery of an energy commodity
				that is not a spot sale of a cash commodity or a sale of a cash commodity for
				deferred shipment or delivery, on or through an energy trading facility unless
				such facility is registered with the Commission as an energy trading
				facility.
						(2)ApplicationsAny
				trading facility applying to the Commission for registration as an energy
				trading facility shall submit an application to the Commission that includes
				any relevant materials and records, consistent with the Act, that the
				Commission may require.
						(3)Commission
				actionThe Commission shall make a determination whether to
				approve an application for registration as an energy trading facility within
				120 days after such application is submitted.
						(4)Criteria for
				registrationTo be registered as an energy trading facility, the
				applicant shall demonstrate to the Commission that the trading facility meets
				the criteria specified in this paragraph.
							(A)Prevention of
				price manipulation and excessive speculationThe trading facility
				shall have the capacity to prevent price manipulation, excessive speculation,
				price distortion, and disruption of the delivery or cash-settlement process
				through market surveillance, compliance, and enforcement practices and
				procedures, including methods for conducting real-time monitoring of trading
				and comprehensive and accurate trade reconstructions.
							(B)Monitoring of
				tradingThe trading facility shall monitor trading to prevent
				price manipulation, excessive speculation, price distortion, and disruption of
				the delivery or cash-settlement process.
							(C)Contracts not
				readily susceptible to manipulationThe trading facility shall
				list for trading only contracts that are not readily susceptible to
				manipulation.
							(D)Financial
				integrity of transactionsA trading facility that facilitates the
				clearance and settlement of agreements, contracts, or transactions by a
				derivatives clearing organization shall establish and enforce rules and
				procedures for ensuring the financial integrity of such agreements, contracts,
				and transactions.
							(E)Ability to
				obtain informationThe trading facility shall establish and
				enforce rules that will allow the trading facility to obtain any necessary
				information to perform any of the functions described in this subsection,
				including the capacity to carry out such international information-sharing
				agreements as the Commission may require.
							(F)Position limits
				or accountability levelsTo reduce the threat of price
				manipulation, excessive speculation, price distortion, or disruption of the
				delivery or cash-settlement process, the trading facility shall adopt position
				limits or position accountability levels for speculators, where necessary and
				appropriate.
							(G)Emergency
				authorityThe trading facility shall adopt rules to provide for
				the exercise of emergency authority, in consultation and cooperation with the
				Commission, where necessary and appropriate, including the authority to—
								(i)liquidate open
				positions in any contract;
								(ii)suspend or
				curtail trading in any contract; and
								(iii)require market
				participants in any contract to meet special margin requirements.
								(H)Daily
				publication of trading informationThe trading facility shall
				make public daily information on settlement prices, volume, open interest, and
				opening and closing ranges for actively traded contracts on the
				facility.
							(I)Deterrence of
				abusesThe trading facility shall establish and enforce trading
				and participation rules that will deter abuses and shall have the capacity to
				detect, investigate violations of, and enforce those rules, including means
				to—
								(i)obtain
				information necessary to perform the functions required under this section;
				or
								(ii)use
				technological means to capture information that may be used in establishing
				whether rule violations have occurred.
								(J)Trade
				informationThe trading facility shall maintain rules and
				procedures to provide for the recording and safe storage of all identifying
				trade information in a manner that enables the facility to use the information
				for the purposes of assisting in the prevention of price manipulation,
				excessive speculation, price distortion, or disruption of the delivery or
				cash-settlement process, and providing evidence of any violations of the rules
				of the facility.
							(K)Trading
				proceduresThe trading facility shall establish and enforce rules
				or terms and conditions defining, or specifications detailing, trading
				procedures to be used in entering and executing orders traded on the facility,
				including procedures to provide participants with impartial access to the
				trading facility.
							(L)Compliance with
				rulesThe trading facility shall monitor and enforce the rules of
				the facility, including any terms and conditions of any contracts traded on or
				through the facility and any limitations on access to the facility.
							(M)Disclosure of
				general informationThe trading facility shall disclose publicly
				and to the Commission information concerning—
								(i)contract terms
				and conditions;
								(ii)trading
				conventions, mechanisms, and practices;
								(iii)financial
				integrity protections; and
								(iv)other
				information relevant to participation in trading on the facility.
								(N)Fitness
				standardsThe trading facility shall establish and enforce
				appropriate fitness standards for directors, members of any disciplinary
				committee, and any other persons with direct access to the facility, including
				any parties affiliated with any of the persons described in this
				paragraph.
							(O)Conflicts of
				interestThe trading facility shall establish and enforce rules
				to minimize conflicts of interest in the decision making process of the
				facility and establish a process for resolving such conflicts of
				interest.
							(P)RecordkeepingThe
				trading facility shall maintain records of all activities related to the
				business of the facility in a form and manner acceptable to the Commission for
				a period of 5 years.
							(Q)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the trading facility shall endeavor to avoid—
								(i)adopting any
				rules or taking any actions that result in any unreasonable restraint of trade;
				or
								(ii)imposing any
				material anticompetitive burden on trading on the facility.
								(5)Criteria for
				energy trading facilitiesTo maintain the registration as an
				energy trading facility, the trading facility shall comply with all of the
				criteria in paragraph (4). Failure to comply with any of these criteria shall
				constitute a violation of this Act. The trading facility shall have reasonable
				discretion in establishing the manner in which it complies with the criteria in
				paragraph (4).
						(6)Position limits
				and accountability levels
							(A)Duty of
				CommissionThe Commission shall ensure that the position limits
				and accountability levels applicable to contracts in an energy commodity listed
				for trading on a designated contract market and the position limits and
				accountability levels applicable to similar contracts in the same energy
				commodity listed for trading on an energy trading facility—
								(i)appropriately
				prevent price manipulation, excessive speculation, price distortion, and
				disruption of the delivery or cash-settlement process; and
								(ii)are on a parity
				with each other and applied in a functionally equivalent manner.
								(B)Commission
				reviewUpon learning that a person has exceeded an applicable
				position limit or accountability level in an energy commodity, the Commission
				shall obtain such information as it determines to be necessary and appropriate
				regarding all of the positions held by such person in such energy commodity and
				take such action as may be necessary and appropriate, in addition to any action
				taken by an energy trading facility or a designated contract market, to
				require, or direct an energy trading facility or a designated contract market
				to require, such person to limit, reduce, or liquidate any position to prevent
				or reduce the threat of price manipulation, excessive speculation, price
				distortion, or disruption of the delivery or cash-settlement process.
							(C)Information to
				commissionIn order to make any determination required under this
				section, the Commission may request all relevant information regarding all of
				the positions held by any person in the energy commodity for which the person
				has exceeded a position limit or accountability level, including positions held
				or controlled or transactions executed on or through a designated contract
				market, an energy trading facility, an exempt commercial markets operating
				pursuant to sections 2(h)(3) through paragraph (5) of this Act, an exempt board
				of trade operating pursuant to section 5d of this Act, a derivative transaction
				execution facility, a foreign board of trade, over-the-counter pursuant to
				sections 2(g), or 2(h)(1) and (2) of this Act, and in the cash market for the
				commodity. Any person entering into or executing an agreement, contract, or
				transaction with respect to an energy commodity on a designated contract market
				or on an energy trading facility shall retain such books and records as the
				Commission may require in order to provide such information upon request, and
				upon request shall promptly provide such information to the Commission or the
				Department of Justice. Notwithstanding this requirement to retain and provide
				position information, the Commission may alternatively choose to obtain any of
				the position information specified in this paragraph from the trading facility
				at which such positions are maintained.
							(D)Criteria for
				commission determinationIn making any determination to require a
				limitation, reduction, or liquidation of any position with respect to an energy
				commodity, the Commission may consider, as appropriate—
								(i)the person’s open
				interest in a contract, agreement, or transaction involving an energy commodity
				relative to the total open interest in such contracts, agreements, or
				transactions;
								(ii)the daily volume
				of trading in such contracts, agreements or transactions;
								(iii)the person’s
				overall position in related contracts, including options, and the overall open
				interest or liquidity in such related contracts and options;
								(iv)the potential
				for such positions to cause or allow price manipulation, excessive speculation,
				price distortion, or disruption of the delivery or cash-settlement
				process;
								(v)the person’s
				record of compliance with rules, regulations, and orders of the Commission, a
				designated contract market, or an energy trading facility, as
				appropriate;
								(vi)the person’s
				financial ability to support such positions on an ongoing basis;
								(vii)any
				justification provided by the person for such positions; and
								(viii)other such
				factors determined to be appropriate by the
				Commission.
								.
			(d)Information for
			 price discovery determination
				(1)Section
			 2(h)(5)(B) of the Commodity Exchange Act (7 U.S.C. 2(h)(5)(B)) is amended by
			 adding the following new clause:
					
						(iv)to the extent
				that the electronic trading facility provides for the trading of agreements,
				contracts, or transactions in an energy commodity, provide the Commission with
				such information as the Commission determines necessary to evaluate whether the
				energy trading facility performs a significant price discovery function in
				relation to a contract in an energy commodity listed for trading on a trading
				facility or in the cash market for the energy commodity, including the
				provision of such requested information on a continuous
				basis.
						.
				(2)Section 5a(b) of
			 the Commodity Exchange Act (7 U.S.C. 7a(b)) is amended by adding the following
			 new paragraph:
					
						(5)Price discovery
				for energy commodityA registered derivatives transaction
				execution facility shall, to the extent that it provides for the trading of any
				contract of sale of a commodity for future delivery (or option on such
				contract) based on an energy commodity, provide the Commission with such
				information as the Commission determines necessary to evaluate whether the
				registered derivatives transaction execution facility performs a significant
				price discovery function in relation to a contract in an energy commodity
				listed for trading on a trading facility or in the cash market for the energy
				commodity, including the provision of such requested information on a
				continuous
				basis.
						.
				(e)Conforming
			 amendmentsThe Commodity Exchange Act is amended—
				(1)in paragraph 29
			 of section 1a (7 U.S.C. 1a)—
					(A)in subparagraph
			 (C) by deleting and;
					(B)in subparagraph
			 (D) by deleting the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(E)an energy trading
				facility registered under section
				2(j).
							;
					(2)in subsection (a)
			 of section 4 (7 U.S.C. 6(a))—
					(A)in paragraph (1)
			 by inserting registered energy trading facility or a after
			 subject to the rules of a; and
					(B)in paragraph (2)
			 by inserting or energy trading facility after derivatives
			 transaction execution facility;
					(3)in subsection (c)
			 of section 4 (7 U.S.C. 6(c)), by inserting registered energy trading
			 facility or in the parenthetical after including
			 any;
				(4)in subsection (a)
			 of section 4a (7 U.S.C. 6a)—
					(A)in the first
			 sentence by inserting or energy trading facilities after
			 derivatives transaction execution facilities; and
					(B)in the second
			 sentence by inserting or energy trading facility after
			 derivatives transaction execution facility;
					(5)in subsection (b)
			 of section 4a (7 U.S.C. 6a), by inserting or energy trading
			 facility after derivatives transaction execution
			 facility wherever it appears;
				(6)in subsection (e)
			 of section 4a (7 U.S.C. 6a)—
					(A)in the first
			 sentence—
						(i)by
			 inserting or by any energy trading facility after
			 registered by the Commission;
						(ii)by
			 inserting or energy trading facility after derivatives
			 transaction execution facility the second time it appears; and
						(iii)by inserting
			 energy trading facility before or such board of
			 trade each time it appears; and
						(B)in the second
			 sentence, by inserting or energy trading facility after
			 registered by the Commission;
					(7)in section 4e (7
			 U.S.C. 6e), by inserting or energy trading facility after
			 or derivatives transaction execution facility;
				(8)in section 4i (7
			 U.S.C. 6i), by inserting or energy trading facility after
			 derivatives transaction execution facility;
				(9)in section 4l (7
			 U.S.C. 6l), by inserting or energy trading facilities after
			 derivatives transaction execution facilities wherever it appears
			 in paragraphs (2) and (3);
				(10)in section 5c(b)
			 (7 U.S.C. 7a–2(b)), by inserting or energy trading facility
			 after derivatives transaction execution facility wherever it
			 appears in paragraphs (1), (2), and (3);
				(11)in section 6(b)
			 (7 U.S.C. 8(b))—
					(A)by inserting
			 or energy trading facility after derivatives transaction
			 execution facility wherever it appears; and
					(B)by inserting
			 section 2(j) or before sections 5 through 5b;
			 and
					(12)in section 6d(1)
			 (7 U.S.C. 13a–2(1)), by inserting energy trading facility after
			 derivatives transaction execution facility.
				3.Reporting of
			 u.s. energy tradesSection 2
			 of the Commodity Exchange Act (7 U.S.C. 1a) is amended by adding at the end the
			 following:
			
				(k)Domestic energy
				trades on a foreign board of trade
					(1)DefinitionsIn
				this subsection:
						(A)Domestic
				terminalThe term domestic terminal means a
				technology, software, or other means of providing electronic access within the
				United States to a contract, agreement, or transaction traded on a foreign
				board of trade.
						(B)Reportable
				contractThe term reportable contract means a
				contract, agreement, or transaction for future delivery of an energy commodity
				(or option thereon), or an option on an energy commodity, for which the
				underlying commodity has a physical delivery point within the United States and
				that is executed through a domestic terminal.
						(2)Record
				keepingThe Commission, by rule, shall require any person
				holding, maintaining, or controlling any position in any reportable contract
				under this section—
						(A)to maintain such
				records as directed by the Commission for a period of 5 years, or longer, if
				directed by the Commission; and
						(B)to provide such
				records upon request to the Commission or the Department of Justice.
						(3)ReportingThe
				Commission shall prescribe rules requiring such regular or continuous reporting
				of positions in a reportable contract in accordance with such requirements
				regarding size limits for reportable contracts and the form, timing, and manner
				of filing such reports under this paragraph, as the Commission shall
				determine.
					(4)Equivalent
				means of obtaining informationThe Commission may waive the
				requirement under paragraph (3) if the Commission determines that the foreign
				board of trade is providing the Commission with equivalent information in a
				usable format pursuant to an agreement between the Commission and the foreign
				board of trade or a foreign futures authority, department or agency of a
				foreign government, or political subdivision thereof.
					(5)Other rules not
				affected
						(A)In
				generalExcept as provided in clause (ii), this paragraph does
				not prohibit or impair the adoption by any board of trade or energy trading
				facility licensed, designated, or registered by the Commission of any bylaw,
				rule, regulation, or resolution requiring reports of positions in any
				agreement, contract, or transaction for future delivery of an energy commodity
				(or option thereon), or option on an energy commodity, including any bylaw,
				rule, regulation, or resolution pertaining to filing or recordkeeping, which
				may be held by any person subject to the rules of the board of trade or energy
				trading facility.
						(B)ExceptionAny
				bylaw, rule, regulation, or resolution established by a board of trade or
				energy trading facility described in clause (i) shall not be inconsistent with
				any requirement prescribed by the Commission under this
				paragraph.
						.
		4.Antifraud
			 authoritySection 4b of the
			 Commodity Exchange Act (7 U.S.C. 6b) is amended—
			(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
			(2)by striking
			 SEC.
			 4b. and all that follows through the end of subsection
			 (a) and inserting the following:
				
					4b.Contracts designed to defraud or
				mislead
						(a)Unlawful
				actionsIt shall be unlawful—
							(1)for any person,
				in or in connection with any order to make, or the making of, any contract of
				sale of any commodity in interstate commerce or for future delivery that is
				made, or to be made, on or subject to the rules of a designated contract
				market, for or on behalf of any other person; or
							(2)for any person,
				in or in connection with any order to make, or the making of, any contract of
				sale of any commodity for future delivery, or other agreement, contract, or
				transaction subject to paragraphs (1) and (2) of section 5a(g), that is made,
				or to be made, for or on behalf of, or with, any other person, other than on or
				subject to the rules of a designated contract market—
								(A)to cheat or
				defraud or attempt to cheat or defraud the other person;
								(B)willfully to make
				or cause to be made to the other person any false report or statement or
				willfully to enter or cause to be entered for the other person any false
				record;
								(C)willfully to
				deceive or attempt to deceive the other person by any means whatsoever in
				regard to any order or contract or the disposition or execution of any order or
				contract, or in regard to any act of agency performed, with respect to any
				order or contract for or, in the case of paragraph (2), with the other person;
				or
								(D)(i)to bucket an order if
				the order is represented by the person as an order to be executed, or is
				required to be executed, on or subject to the rules of a designated contract
				market; or
									(ii)to fill an order by offset against
				the order or orders of any other person, or willfully and knowingly and without
				the prior consent of the other person to become the buyer in respect to any
				selling order of the other person, or become the seller in respect to any
				buying order of the other person, if the order is represented by the person as
				an order to be executed, or is required to be executed, on or subject to the
				rules of a designated contract market unless the order is executed in
				accordance with the rules of the designated contract market.
									(b)ClarificationSubsection
				(a)(2) of this section shall not obligate any person, in or in connection with
				a transaction in a contract of sale of a commodity for future delivery, or
				other agreement, contract or transaction subject to paragraphs (1) and (2) of
				section 5a(g), with another person, to disclose to the other person nonpublic
				information that may be material to the market price, rate, or level of the
				commodity or transaction, except as necessary to make any statement made to the
				other person in or in connection with the transaction, not misleading in any
				material
				respect.
						.
			5.Commission
			 rulemakingNot later than 180
			 days after the date of enactment of this Act, the Commission shall issue a
			 proposed rule regarding the requirements for an application for registration
			 for an energy trading facility, and not later than 270 days after the date of
			 enactment of this Act, shall issue a final rule.
		6.Effective
			 date
			(a)In
			 generalExcept as provided in this section, this Act shall become
			 effective immediately upon enactment.
			(b)Trading
			 facilitiesWith respect to any trading facility operating on the
			 date of enactment of this Act in reliance upon the exemption set forth in
			 section 2(h)(3) of the Commodity Exchange Act with respect to an energy
			 commodity, the prohibition in section 2(j)(1) of the Commodity Exchange Act, as
			 added by this Act, shall not apply, if the trading facility submits an
			 application to the Commission for registration as an energy trading facility
			 within 180 days after the Commission promulgates a final rule regarding the
			 requirements for an application for registration for an energy trading
			 facility, prior to a determination by the Commission on whether to approve such
			 application.
			(c)Extensions(1)At the time the
			 Commission approves an application by a trading facility operating on the date
			 of enactment of this Act in reliance on the exemption set forth in section
			 2(h)(3) of the Commodity Exchange Act for registration as an energy trading
			 facility, the Commission shall, upon the written request of the facility, grant
			 an extension of up to 180 days to fully implement a requirement applicable
			 under this Act to an energy trading facility.
				(2)The Commission may in its discretion,
			 upon the written request of the facility and for good cause, grant an
			 additional extension of up to 6 months to fully implement a requirement for
			 which an initial extension has been granted under paragraph (1).
				(3)The Commission may not grant any
			 extension under paragraphs (1) or (2) for any information reporting or
			 recordkeeping requirement.
				(d)Domestic
			 trading on foreign boards of tradeSection 3 of this Act shall take effect 180
			 days after the date of the enactment of this Act.
			
